                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                          NO. 5:15-CR-62-H
                          NO. 5:15-CR-67-H
                          NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,          )
                                   )
        v.                         )
                                   )
DUKE ENERGY BUSINESS SERVICES      )
                                                   ORDER
LLC; DUKE ENERGY CAROLINAS,        )
LLC; and DUKE ENERGY               )
PROGRESS, INC.,                    )
       Defendants.                 )



     The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C., (“CAM”) dated September 25, 2018, which was submitted to

this court on September 25, 2018.      This invoice covers services

rendered by the CAM for the time period of August 1, 2018 through

August 31, 2018, and disbursements listed through September 13,

2018.    The parties have informed the court they have no objections

to the invoice submitted.    Therefore, the court, having carefully

reviewed the submissions, hereby approves the invoice for fees in

the amount of $50,056.50, plus expenses and disbursements of

$64,481.15 for a total invoice of $114,537.65.       Defendants are

directed to render payment of $114,537.65 to BEVERIDGE & DIAMOND,
P.C., within 45 days of the electronic submission of this invoice

on September 25, 2018.


          2nd day of October 2018.
    This ____



                         ___________________________________
                         MALCOLM J. HOWARD
                         Senior United States District Judge

At Greenville, NC
#35




                                2
